       Case 7:20-cv-00439 Document 23 Filed on 03/04/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                        March 04, 2021
                            UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
4.862 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS;                  § CIVIL ACTION NO. 7:20-cv-00439
JACQUELINE RUTH BAZAN;                §
KENNEDY FELIX SALINAS;                §
KATHERINE RUTH SALINAS; ESTELA §
Q. SALINAS; RUBEN SALINAS, JR.; and §
NORABEL SALINAS,                      §
                                      §
      Defendants.                     §

                                            ORDER

         The Court now considers “Plaintiff’s Opposed Motion for a Continuance of the Joint

Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference Pursuant to

Fed. R. Civ. P. 26(f).”1 The United States was not able to confer with two Defendants, so they

are deemed opposed to this motion.2 However, because the parties’ initial pretrial conference that

the motion seeks to continue is scheduled before the motion is submitted to the Court under

Local Rule 7.3, the Court considers the motion now.

         Plaintiff United States requests a continuance for at least 30 days of the March 16, 2021

initial pretrial and scheduling conference in light of President Biden’s proclamation concerning

the border wall.3 The President’s proclamation directs numerous heads of executive agencies to

“pause work on each construction project on the southern border wall” and to “develop a plan for

1
  Dkt. No. 22.
2
  Id. at 3.
3
  Id. at 2–3, ¶¶ 2–3.


1/2
      Case 7:20-cv-00439 Document 23 Filed on 03/04/21 in TXSD Page 2 of 2




the redirection of funds concerning the southern border wall . . . within 60 days” from January

20th.4 “The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.”5 The Court finds good cause in the United States’ request that this

eminent domain proceeding be abated while the United States develops its plan concerning the

border and associated land use. The Court accordingly GRANTS Plaintiff’s motion6 and

continues the initial pretrial and scheduling conference previously set for March 16th to April

13, 2021, at 9:00 a.m. The remainder of the Court’s Order for Conference and Disclosure of

Interested Parties remains intact.7

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 4th day of March 2021.


                                                       ___________________________________
                                                                    Micaela Alvarez
                                                               United States District Judge




4
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
5
  Clinton v. Jones, 520 U.S. 681, 706 (1997).
6
  Dkt. No. 22.
7
  Dkt. No. 2.


2/2
